   Case 1:19-cv-01758-MN Document 4 Filed 10/15/19 Page 1 of 3 PageID #: 22




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

 EARL M. WHEBY, JR., Individually and On            )
 Behalf of All Others Similarly Situated,           )
                                                    )
                       Plaintiff,                   )   Case No. 1:19-cv-01758-MN
                                                    )
        v.                                          )
                                                    )
 GREENLAND ACQUISITION                              )
 CORPORATION, YANMING LIU, SHAN                     )
 CUI, JIANG PU, and YU CHEN,                        )
                                                    )
                       Defendants.                  )

                       STIPULATION AND ORDER OF DISMISSAL

       WHEREAS, on September 19, 2019, plaintiff Earl M. Wheby, Jr. (“Plaintiff”) filed a

Complaint for Violation of the Securities Exchange Act of 1934 (the “Complaint”) in the above-

captioned action (the “Action”) against Greenland Acquisition Corporation (“Greenland”),

Yanming Liu, Shan Cui, Jiang Pu, and Yu Chen (collectively, “Defendants”);

       WHEREAS, the Complaint alleged violations of the Securities Exchange Act of 1934 in

connection with the proxy statement filed by Defendants with the United States Securities and

Exchange Commission (“SEC”) on September 11, 2019 (the “Proxy Statement”) in connection

with the proposed acquisition of Zhongchai Holding (Hong Kong) Limited by Greenland (the

“Transaction”);

       WHEREAS, on September 26, 2019, Defendants filed a Definitive Proxy Statement with

the SEC that included additional information relating to the Transaction that addressed and mooted

Plaintiff’s claims regarding the sufficiency of the disclosures in the Proxy Statement (the “Mooted

Claims”);




                                                1
    Case 1:19-cv-01758-MN Document 4 Filed 10/15/19 Page 2 of 3 PageID #: 23




        WHEREAS, Plaintiff’s counsel intend to assert a claim for mootness fees and expenses in

connection with the Mooted Claims (the “Fee Application”), and seek Court intervention only if

the parties cannot resolve Plaintiff’s Fee Application;

        WHEREAS, Defendants in the Action reserve all rights, arguments, and defenses,

including the right to oppose any potential Fee Application;

        WHEREAS, no class has been certified in the Action;

        WHEREAS, Defendants have denied and continue to deny any wrongdoing and contend

that no claim asserted in the Action was ever meritorious;

        NOW, THEREFORE, upon consent of the parties and subject to the approval of the Court:

        IT IS HEREBY ORDERED this 15th day of October                 , 2019 that:

        1.      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), all claims asserted in

the Action are dismissed, with prejudice as to Plaintiff only. All claims on behalf of the putative

class are dismissed without prejudice.

        2.     Notice of this dismissal is not required because the dismissal is with prejudice as to

Plaintiff only, and not on behalf of a putative class; no class has been certified in the Action; and

the putative class will not be bound by any agreement among the parties.

        3.      The Court retains jurisdiction of the Action solely for the purpose of determining

Plaintiff’s anticipated Fee Application, if filed.

        4.      This Order is entered without prejudice to any right, position, claim, or defense any

party may assert with respect to the Fee Application, which includes Defendants’ right to oppose

the Fee Application.

       5.     To the extent that the parties are unable to reach an agreement concerning the Fee

Application, they may contact the Court WR UHRSHQ WKH FDVH DQG regarding a schedule and

hearing to present such DSSOLFDWLRQ WR WKH &RXUW

                                                     2
   Case 1:19-cv-01758-MN Document 4 Filed 10/15/19 Page 3 of 3 PageID #: 24




       6.      Upon completion of briefing, the parties shall promptly contact the Court to

schedule argument regarding Plaintiff’s Fee Application at a time convenient to the Court.

       7.      If the parties reach an agreement concerning the Fee Application, they shall notify

                                                                on.
                                                                 nn..
the Court. Upon such notification, the Court will close the Action.

 Dated: October 14, 2019                             RIGRODSKY & LONG, P.A.

                                             By: /s/ Gina M. Serra
 OF COUNSEL:                                     Seth D. Rigrodsky (#3147)
                                                 Gina M. Serra (#5387)
 RM LAW, P.C.                                    300 Delaware Avenue, Suite 1220
 Richard A. Maniskas                             Wilmington, DE 19801
 1055 Westlakes Drive, Suite 300                 (302) 295-5310
 Berwyn, PA 19312
 (484) 324-6800                                      Attorneys for Plaintiff

 Dated: October 14, 2019                             ASHBY & GEDDES

                                             By: /s/ Troupe Mickler
 OF COUNSEL:                                     Troupe Mickler (#5361)
                                                 500 Delaware Avenue
 ELLENOFF GROSSMAN &                             Wilmington, DE 19899
 SCHOLE LLP                                      (302) 654-1888
 Bill Huo
 Ari Edelman                                         Attorneys for Defendants Greenland
 1345 Avenue of the Americas                         Acquisition Corporation, Yanming Liu,
 11th Floor                                          Shan Cui, Jiang Pu, and Yu Chen
 New York, NY 10105
 (212) 370-1300



       IT IS SO ORDERED this _____
                              WK day
                                      of ________________,
                                            2FWREHU         2019.



                              ________________________________
                              _ __
                              __ _ ____________________________
                              7KH+RQRUDEOH0DU\HOOHQ1RUHLND
                              7KH
                                 H +RQRRUDEOH0DU\HOOHQ1RUHLND
                              8QLWHG6WDWHV'LVWULFW-XGJH
                              8 LW G 6W W 'L W L W - G




                                                 3
